Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 10, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations:

(regarding claim 1) “sample the coordinates at an interval equaling a total number of the coordinates divided by a number of samples to render a set of sample coordinates, wherein the total number of coordinates is an integer greater than the number of samples; 
determine directions between successive sample coordinates; 
round each direction to a respective nearest cardinal direction; and 
process the nearest cardinal directions using a machine learning (ML) engine to output an alpha-numeric character represented by the movement against the trackpad”; and

(regarding claim 10) “sample the coordinates at an interval equaling a total number of the coordinates divided by a number of samples to render a set of sample coordinates; 
determine the direction vectors between successive sample coordinates prior to identifying a respective cardinal direction; and 
input the cardinal directions to at least one machine learning (ML) model; and 
from the at least one ML model the predicted alpha-numeric character”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715